DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-42 were originally filed April 8, 2020.
	The amendment received October 13, 2020 canceled claims 1-42 and added new claims 43-64.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
Priority
	The present application is a CON of 15/613,877 filed June 5, 2017 (now U.S. Patent 10,640,762) which is a CON of 14/717,679 filed May 20,2015 (now U.S. Patent 9,695,415) which is a CON of 13/615,072 filed September 13, 2012 (now U.S. Patent 9,062,107) which is a CON of 12/220,448 filed July 24, 2008 (now U.S. Patent 8,293,685) which claims the benefit of 60/962,086 filed July 26, 2007.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 is being considered by the examiner.
Claim Objections
Claim 43 is objected to because of the following informalities: “or” in the last line should read “and” to correlate with the “selected from the group consisting of” language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Support in the originally filed specification was not found for “wherein the linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine” (see present independent claim 43).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-169 of U.S. Patent No. 8,293,685. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 8,293,685 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized, A165 and G166 mutations are utilized, and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,612,019 in view of U.S. Patent Application Publication 2005/0196406 published September 8, 2005. Both the present claims and the claims of U.S. Patent No. 7,612,019 are drawn to assay methods for screening a passenger polypeptides displayed on a circularly permuted OmpX comprising providing polypeptides displayed on circularly permutated OmpX, allowing for interaction with a target, and determining that there is an interaction with the polypeptide and the target wherein detectable labels are utilized. However, U.S. Patent No. 7,612,019 does not specifically teach a linker. U.S. Patent Application Publication 2005/0196406 teaches circularly permuted OmpX with linkers for polypeptide display (please refer to the entire specification particularly Figures 14; paragraphs 21, 171, 172, 174, and 180). The claims would have been obvious because a particular known technique (i.e. utilizing linkers) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,361,933 in view of U.S. Patent Application Publication 2005/0196406 published September 8, 2005. U.S. Patent No. 8,361,933 claims polypeptide display libraries comprising circularly permuted OmpX, polypeptides, linkers, and labels. However, U.S. Patent No. 8,361,933 does not specifically teach a screening method.  U.S. Patent Application Publication 2005/0196406 teaches screening polypeptide display libraries comprising circularly permuted OmpX, polypeptides, linkers, and labels with targets for binding (please refer to the entire specification particularly paragraphs 3, 5-12, 15-18, 21-24, 30-34, 89-91, 140-142, 146-151, 205-249). The claims would have been obvious because a particular known technique (i.e. screening a library for binding) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,062,107. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 9,062,107 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized, A165 and G166 mutations are utilized, and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,121,828. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 9,121,828 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,134,309 in view of U.S. Patent Application Publication 2005/0196406 published September 8, 2005. U.S. Patent No. 9,134,309 claims polypeptide display libraries comprising circularly permuted OmpX, peptides, linkers, and labels. However, U.S. Patent No. 9,134,309 does not specifically teach a screening method.  U.S. Patent Application Publication 2005/0196406 teaches screening polypeptide display libraries comprising circularly permuted OmpX, polypeptides, linkers, and labels with targets for binding (please refer to the entire specification particularly paragraphs 3, 5-12, 15-18, 21-24, 30-34, 89-91, 140-142, 146-151, 205-249). The claims would have been obvious because a particular known technique (i.e. screening a library for binding) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).



Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,695,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 9,695,415 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized, A165 and G166 mutations are utilized, and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,041,063. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,041,063 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,544,410. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,544,410 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,666,817. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 7,666,817 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,234,847. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 9,234,847 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,017,757. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,017,757 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,640,762. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,640,762 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized, A165 and G166 mutations are utilized, and detectable labels are utilized.

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,001,832. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 11,001,832 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rice et al., 2006, Bacterial display using circularly permuted outer membrane protein OmpX yields high affinity peptide ligands, Protein Science, 15: 825-836.
Koebnik et al., 1995, Membrane Assembly of Circularly Permutated Variants of the E. Coli Outer Membrane Protein OmpA, J Mol Biol, 250: 617-626.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658